Citation Nr: 0707139	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  95-31 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for seizure disorder, 
with dizziness, loss of memory and slurred speech.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

(The issue of entitlement to an effective date for an award 
of pension benefits, prior to April 20, 1998 will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in October 1992, the RO denied the 
veteran's claim for service connection for seizure disorder, 
with loss of memory, dizziness and slurred speech.  A March 
1994 rating decision denied service connection for a 
psychiatric disability, to include PTSD.  In a decision dated 
in May 2000, the Board characterized the issue as whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for seizure disorder, with 
dizziness, loss of memory and slurred speech.  It was 
determined that new and material evidence had been submitted, 
but the claim for service connection for a seizure disorder 
was denied on the basis that it was not well grounded.  In 
addition, the May 2000 Board decision denied service 
connection for a psychiatric disability, on the basis that it 
was not well grounded, and denied service connection for PTSD 
on the merits.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court) which, by Order dated November 26, 2002, granted a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  In part, the Joint Motion indicated that the 
Board had erred in concluding that the October 1992 rating 
action was final.  The case was again before the Board in 
November 2003, at which time it was remanded to ensure due 
process and to obtain additional medical evidence.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.




FINDINGS OF FACT

1.  Seizures were not demonstrated during service, and the 
competent medical evidence fails to establish that a seizure 
disorder has been documented following the veteran's 
discharge from service.  

2.  An acquired psychiatric disability was not demonstrated 
during service, and the competent medical evidence shows that 
any current psychiatric disability is not related to service.

3.  PTSD was not shown in service, and has not been 
demonstrated following the veteran's separation from service.


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 38 U.S.C.A. 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(c), 3.307, 
3.309 (2006).

2.  A psychiatric disorder, to include PTSD, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  The Board notes that a letter complying with 
Dingess/Hartman was sent to the veteran in March 2006.

In this case, in an August 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including those at the Board hearing, service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

	I.  Seizure disorder 

Where a veteran served 90 days or more during a period of war 
and epilepsy becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The evidence supporting the veteran's claim includes the 
service medical records and post-service evidence of record.  
The service medical records disclose that the veteran was 
seen in August 1966 and reported that he was unable to 
swallow salt tablets and that he got dizzy.  He was advised 
to put his salt tablets in his canteen.  

VA outpatient treatment records reveal that the veteran was 
seen on a number of occasions in 1991.  He reported light-
headedness in April 1991.  In June 1991, he stated that his 
major problem was dizziness, which he described as being like 
motion sickness, or an unbalanced feeling.  The assessment 
was benign positional vertigo.  Medication was prescribed.  
It was indicated the following month that there was no 
improvement in his dizziness with the medication.  The 
veteran recalled that he had been hit in the head in 
"1960," and that he had lost consciousness.  

The veteran was hospitalized by the VA from October to 
November 1991.  He reported a 20-year history of tinnitus and 
dizziness, intermittent in nature.  He asserted that during 
his dizzy episodes, he was unable to concentrate to read, had 
slurred speech and a feeling of disorientation.  It was 
indicated that the episodes did not relate to the time of day 
or activities, and had never involved any unusual motor 
activity.  An electroencephalogram was abnormal.  It was 
concluded that the record was compatible with a clinical 
picture of epilepsy.  The diagnosis was vertigo, cause 
unknown.  

During a VA neurological examination in July 1992, the 
veteran stated that his seizures were odd in description.  He 
claimed he did not lose consciousness, but would have the 
acute onset of a feeling of vertigo or dizziness.  He also 
described slurred speech and difficulty with concentration.  
He acknowledged that he had been tried on medication to 
attempt to control the seizures, but it had not helped.  
Following an examination, the impression was that the veteran 
presented with the above-mentioned episodes that sounded most 
consistent with a partial complex seizure.  

The veteran was seen in a VA neurology clinic in November 
1991 and related that he continued to have episodes of 
dizziness with confusion.  He reported two periods of loss of 
consciousness.  He had no grand mal symptoms.  Possible tonic 
clonic epilepsy was noted.  

Private medical records dated in 1992 have been associated 
with the claims folder.  The veteran alleged in March 1992 
that he had sustained a blow to the head in service while in 
basic training.  He said he felt light-headed and dizzy.  It 
was reported in October 1992 that he continued to have 
seizures and that an electroencephalogram was compatible with 
a clinical picture of epilepsy.  In December 1992, the 
impression was convulsive disorder.

A private physician reported in March 1995 that the veteran 
said that he had a seizure disorder, and felt that it might 
have developed following a blow to the head in service.  The 
veteran asserted that following this incident, he had no 
symptoms until several days or weeks later.  No pertinent 
diagnosis was made.  In February 1999, another private 
physician noted that the veteran reported several traumas in 
service, and that he began to experience rather bizarre 
symptoms after them.  In June 2005, the veteran maintained 
that he continued to have the spells that had been present 
for about 40 years.

The evidence against the veteran's claim includes the service 
medical records and the post-service medical evidence.  
Initially, the Board notes that although the report of 
medical history at the time of a pre-induction examination in 
November 1965 shows that the veteran had a history of 
dizziness or fainting spells, he denied loss of memory.  A 
neurological examination at that time was normal.  The 
veteran was seen for an ear, nose and throat evaluation in 
July 1966 and denied dizziness.  He was seen in October 1966, 
two days after he had been involved in a motor vehicle 
accident, and he denied a history of unconsciousness, 
incoordination, vertigo and syncope.  A report of medical 
history in April 1967 reveals that the veteran denied a 
history of dizziness or loss of memory.  A neurological 
examination on the separation examination in April 1967 was 
normal.  

An electroencephalogram was conducted at a VA facility in May 
1993.  The clinical history noted that the veteran had 
experienced some vague symptomatology, suggestive of possible 
temporal lobe seizure, including some episodic poor 
concentration, possible brief episodes of amnesia, dizziness 
and possibly some hallucinatory experiences.  The impression 
following the electroencephalogram was that it was borderline 
abnormal.  It was indicated that the findings were not 
associated with epileptic activity

The veteran was admitted to a VA hospital in September 1993 
to rule out seizure disorder.  He related the onset of his 
problems to closed head trauma in service.  He claimed he had 
been struck on the left side of his head during hand to hand 
combat training, and that he had suffered a brief loss of 
consciousness.  He insisted that within a few weeks after 
this incident, he developed insomnia.  In addition, he said 
he had poorly defined episodes characterized by light-
headedness, difficulty concentrating and loss of equilibrium.  
He maintained that other people had described him as being 
drunk or having a blank stare.  He also complained of poor 
memory.  The veteran reported no documented tonic clonic 
seizures.  During the hospitalization, the veteran was 
connected to closed circuit television and 
electroencephalogram monitoring for a total of nine days.  
During that time, he complained of multiple brief episodes, 
consisting principally of poor equilibrium and ringing in one 
ear.  These episodes were recorded on video tape and showed 
no clinical seizure activity.  Both a routine and sleep 
deprived electroencephalogram were normal.  The overall 
interpretation of the various tests administered during the 
hospitalization was that the veteran had no clear organic 
impairments.  The diagnoses included episodes of dizziness, 
tinnitus and poor concentration, with no significant organic 
pathology detected and insomnia.  It was indicated that the 
veteran's symptoms were predominantly related to chronic 
anxiety and social and economic distress.  It was further 
stated that a seizure disorder was felt to be unlikely.  

On examination by a private physician in May 1995, the 
veteran related a history similar to that previously 
described.  It was again indicated that he had never been 
observed by a trained observer to have had a seizure-like 
spell with automatism or tonoclonic movements.  While 
numerous electroencephalograms had been performed that were 
felt to be borderline, none was associated with epileptic-
like activity.  The examiner commented that it was very 
difficult for him to say whether the veteran had partial 
complex seizures, since the history was compatible with both 
psychiatric aspects of his diagnosis and the neurological 
aspects of it.  His "gut feeling" was that the veteran 
probably did not have intractable seizures.  

A VA neurological examination was conducted in June 1997.  
The examiner reviewed the claims folder.  Following the 
examination, it was concluded that the veteran had multiple 
complaints consisting of memory lapses, vertigo, tinnitus and 
some type of seizure in the past.  The examiner stated that 
he could not find any specific organic neurological pathology 
as a diagnosis.  He added that if the veteran had a head 
trauma, that might cause some of his symptoms, but he had a 
work-up for seizure, including video monitoring, and no 
definite seizure activity was found.  Accordingly, he could 
not confirm a diagnosis of epilepsy.  The physician further 
noted that the neurologic examination was grossly intact and 
that many of the veteran's symptoms might be related to his 
underlying psychological problem.

The veteran's claims folder was reviewed by a VA physician in 
February 2005.  The examiner reviewed the claims folder and 
said that the veteran's seizures were manifested primarily by 
some unusual type of nightmare.  He concluded that he could 
not make a diagnosis of seizures.  He stated that the 
veteran's details were very sketchy and that he could not see 
any documentation of a definite diagnosis of seizures.  He 
noted that while it was mentioned that he might have possible 
seizures, there was no information to support this.  He 
further indicated that the veteran described his seizures as 
episodes that occurred at night when he slept, such as 
nightmares.  The examiner opined that it was possible that 
these were some type of sleep disorder.  Accordingly, he 
concluded that he could not relate it to any condition in 
service.  Finally, he commented that he had no information to 
relate the veteran's other symptoms, such as dizziness, 
memory loss and speech difficulty to service.  He noted that 
dizziness was so non-specific that its etiology was unclear, 
and that he found no evidence of speech difficulty.  

The evidence summarized above establishes that there has 
never been a definitive diagnosis of seizure based on an 
accurate history.  Although the veteran has argued that he 
sustained a head trauma during service, there is no clinical 
evidence to support this claim.  While he stated he 
experienced dizziness in service, except for one instance, he 
did not report dizziness in service, and specifically denied 
any history of it at the time of the separation examination.  
The evidence supporting the veteran's claim consists 
essentially of his allegation that he has seizures, including 
dizziness, memory loss and slurred speech that are related to 
service.  In contrast, the competent medical evidence fails 
to document the existence of a seizure disorder.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's attorney argues that the recent VA examination 
is inadequate and that another examination is warranted.  The 
Board points out that the examination was complete and the 
opinions rendered were based on a review of the claims 
folder.  In addition, it is noted that the examiner 
specifically addressed the veteran's symptoms of dizziness, 
memory loss and speech problems and could not relate them to 
any incident in service.  The Board finds, therefore, that 
the evidence currently of record is sufficient to adjudicate 
the claim, and that another examination is not appropriate or 
warranted.  

The Board concludes, accordingly, that the medical findings 
on examination are of greater probative value than the 
veteran's statements regarding the etiology of his 
disability.  Accordingly, the preponderance of the evidence 
is against the claim for service connection for seizure 
disorder, with dizziness, loss of memory and slurred speech.

	II.  Psychiatric disability, including PTSD 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence supporting the veteran's claim for service 
connection for a psychiatric disability, other than PTSD, 
includes the service medical records and post-service medical 
records.  The service medical records disclose that the 
veteran was seen in the psychiatric clinic on several 
occasions between January and March 1967.  He complained of 
sleepiness and resulting naps during the day in January 1967.  
It was noted the following month that he focused on other 
people's unfairness to him.  Thorazine was prescribed later 
that month to allow him to sleep.  A psychiatric evaluation 
was conducted in March 1967.  It was indicated that he had 
been having trouble on the job when initially seen two months 
earlier.  He added that the Army had not been fair to him 
since he joined the service.  He blamed the Army for his 
motor vehicle accident and a broken toe.  While he had been 
prescribed medication, he stated that he had not taken it.  
Following a mental status evaluation, the diagnosis was 
passive aggressive personality, chronic, manifested by 
sleeping during the day and missing work, trouble sleeping at 
night, irritability and difficulty feeling and expressing 
frustrations.  It was indicated that the condition had 
existed prior to service.

Private and VA medical records following service reflect 
diagnoses including major depression, anxiety disorder, 
depressive disorder, dysthymic disorder and personality 
disorder.  A PTSD Patient Treatment Status Summary dated in 
December 1998 shows that it was concluded that the veteran's 
generalized anxiety disorder appeared to have developed 
during service.  

The veteran was afforded a psychiatric examination by the VA 
in February 2005.  The examiner reviewed the claims folder.  
Following a mental status evaluation, the diagnosis was 
generalized anxiety disorder.  In an addendum dated in June 
2005, the examiner opined that it was at least as likely as 
not that the veteran's generalized anxiety disorder was 
related to service.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  As noted 
above, the only psychiatric disability identified during 
service was a personality disorder.  Service connection may 
not be granted for a personality disorder.  See 38 C.F.R. 
§ 3.303(c).

A VA psychiatric examination was conducted in June 1997.  It 
was noted that the veteran received no formal psychiatric 
treatment, although he stated that he was given some 
medications by a physician.  He stated that he did not like 
to take them.  Following the mental status evaluation, the 
diagnoses were depressive disorder, not otherwise specified; 
and personality disorder, not otherwise specified.  The 
examiner concluded that in reviewing the veteran's military 
records, she did not see that service worsened what was 
probably a pre-existing depressive and personality disorder.  

In July 1999, the VA physician who conducted the June 1997 VA 
psychiatric examination again reviewed the claims folder.  
Based on this review, the diagnoses were depressive disorder, 
not otherwise specified; and anxiety disorder, not otherwise 
specified.  She commented that she saw no evidence that 
service caused or worsened the veteran's current psychiatric 
diagnoses.  Her conclusion was based on an exhaustive review 
of the military medical records, the June 1997 VA psychiatric 
examination and historical information and medical evidence 
in the file since that examination.  She stated that the 
veteran had difficulty achieving in high school because of 
symptoms similar to those he had in service, and he had 
symptoms of chronically complaining about the unfairness of 
the system in service, and that such complaints were similar 
to what he was doing at that time.  She concluded that this 
was not evidence for an anxiety disorder as having been 
incurred in service.  

Psychological testing was conducted by the VA in December 
2005.  It was noted that the veteran had attributed his 
symptoms originally to a head injury in service, and then to 
PTSD or generalized anxiety disorder.  The VA psychologist 
commented whether the veteran had a bona fide diagnosis of 
generalized anxiety disorder could not be made on the basis 
of the test data.  In addition, a diagnosis of personality 
disorder, of any category, was also inconclusive.  It would 
be a matter of conjecture whether these diagnoses, or any 
other, could ultimately be related to service.  

In December 2005, a VA psychiatrist reviewed the 
psychological tests.  She also reviewed the February 2005 VA 
psychiatric examination.  She indicated that the physician at 
that time had mistakenly believed that a November "1966" 
examination was a follow-up examination, rather than the pre-
induction examination.  He apparently thought that the 
history provided at that time (including dizziness, fainting 
spells, etc.) took place during service.  Thus, the 
psychiatrist reviewing the file in December 2005 opined that 
the veteran's anxiety disorder and sleeping problems existed 
prior to service.  She added that the veteran's in-service 
treatment was for the same symptoms he noted on the pre-
induction examination in November 1965, and that there was no 
objective evidence that anxiety and sleep problems were 
caused or worsened by service.  In an addendum dated in April 
2006, the VA psychiatrist added that the basis for her 
opinion was that a generalized anxiety disorder is quite 
often a disorder that has continuation throughout life.

While the Board recognizes that a VA physician opined in 
February 2005 that the veteran's anxiety disorder had its 
inception in service, it is significant to point out that he 
failed to provide any rationale for his opinion.  In 
contrast, the thrust of the opinions that contradict the 
veteran's claim is that his symptoms reflect a life-long 
pattern of behavior that were not caused or aggravated by 
service.  These opinions are consistent and it is noteworthy 
to point out that the probative value of the opinion in 
conjunction with the February 2005 VA psychiatric examination 
is limited in view of the fact that the favorable conclusion 
is seemingly predicated, at least in part, on the fact that 
the examiner failed to acknowledge that the veteran reported 
many of the same symptoms prior to service.  The Board 
concludes, accordingly, that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disability, other than PTSD.

The following is applicable to the claim for service 
connection for PTSD:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

The evidence supporting the veteran's claim for service 
connection for PTSD includes post-service medical records.  
The veteran was seen by a private physician in May 1995 and 
reported that he was a medic in service and cared for many 
seriously wounded individuals.  The diagnosis was PTSD, 
characterized by anxiety, depression, panic attack, 
intermittent insomnia and poor concentration.  

The veteran was seen in a VA clinic in December 1998.  He 
described three in-service stressors that upset him.  Once, 
during bayonet practice, he was struck in the head with a 
padded stick and knocked unconscious.  He reported having 
difficulty concentrating and sleeping following this 
incident.  He also was involved in a motor vehicle accident.  
Another incident occurred when he was working as an X-ray 
technician and another technician made a mistake and struck a 
badly wounded soldier who suffered severe pain as a result.  
The veteran stated that he was very upset by this.  

An examination by a private psychiatrist was conducted in 
February 1999.  The veteran stated that he was traumatized in 
service while seeing veterans return from Vietnam while he 
was working as a medical lab technician.  Following a mental 
status evaluation, the diagnostic impression was PTSD, 
manifested by increased anxiety, recurrent and intrusive 
thoughts, flashbacks, nightmares, feelings of detachment, 
estrangement and dissociative episodes.  

The evidence against the veteran's claim includes the service 
medical records and post-service medical records.  The 
service medical records are negative for complaints or 
findings of PTSD.  

While the veteran related several stressors when he was seen 
by the VA in December 1998, following a mental status 
evaluation at that time, it was concluded that he did not 
meet fully the diagnostic criteria for PTSD.  He denied 
intrusive recollections and nightmares about the upsetting 
events.  Accordingly, PTSD was not diagnosed based on this 
examination.  

The veteran was again seen by the VA in May 1999.  It was 
stated that while the veteran displayed some symptoms 
consistent with psychiatric distress following emotional 
trauma, these were relatively minor compared to his other 
symptoms and failed to meet the threshold for PTSD.  The 
examiner indicated that the symptoms could be categorized 
under the (non-DSM-IV) diagnosis of post-traumatic stress 
syndrome.

It is also significant to point out that during the VA 
psychiatric examination in June 1997, it was indicated that 
the veteran had been recently diagnosed with PTSD due to 
experiences with Vietnam casualties.  The examiner concluded 
that she saw no evidence of PTSD.  Similarly, following the 
February 2005 VA psychiatric examination, it was concluded 
that the veteran did not meet the criteria for PTSD.  It must 
be emphasized that the examiners reviewed the claims folder 
and formulated their opinion based on such review.

The evidence supporting the veteran's claim consists 
essentially of his statements.  While some medical records 
indicate that the veteran has PTSD, the fact remains that 
those conclusions were not predicated on a review of the 
record.  In contrast, the opinions of the VA examiners were 
based on such a review.  Thus, without addressing whether the 
veteran was exposed to a stressor in service, a valid 
diagnosis of PTSD has not been made.  The Board concludes, 
therefore that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the etiology of his claimed PTSD.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu 2 Vet. App. 492.  The Board finds, accordingly, that 
the preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

Service connection for seizure disorder, with dizziness, loss 
of memory and slurred speech, is denied

Service connection for a psychiatric disability, to include 
PTSD, is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


